Case 1:19-cv-01333-EK-SMG Document 1 Filed 03/07/19 Page 1 of 12 PageID #: 1                                 a


                                                                              U.S. Di,"
                                                                                               '^Tt^.D.M.y
                                                                                             7 ''-'n
Helen F. Dalton & Associates, P.C.                                                                      ^
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601                                               KOGXLYM OFF;
Kew Gardens, NY 11415
Telephone: 718-263-9591

 UNITED STATES DISTRICT COURT

 EASTERN DISTRICT OF NEW YORK
                                                            -X
 ROQUE ALVAREZ, GONZALO GARCIA TORIBIO,
 ROLANDO PONCIANO, and LUCIANO PONCIANO,
                                                                 CV19-1
 individually and on behalf of all others similarly situated,
                                                                      COLLECTIVE ACTION

                                           Plaintiffs,                COMPLAINT


            -against-                                                 JURY TRIAL
                                                                                          KUNTZ, J.
                                                                      DEMANDED
                                                                                               GOLD, MJ.
 B10 LLC oVb/aBAREBURGER, and GEORGE DELLIS,
 GEORGIOS TZANIDAKIS and GEORGE RODAS, as
 individuals,

                                          Defendants.
                                                            -X




       1. Plaintiffs, ROQUE ALVAREZ, GONZALO GARCIA TORIBIO, ROLANDO
           PONCIANO, and LUCIANO PONCIANO, individually and on behalf of all others
           similarly situated, (hereinafter referred to as "Plaintiffs"), by their attorneys at Helen
           F. Dalton & Associates, P.C, allege, upon personal knowledge as to themselves and
           upon information and belief as to other matters, as follows:
                                PRELIMINARY STATEMENT

       2. Plaintiffs, ROQUE ALVAREZ, GONZALO GARCIA TORIBIO, ROLANDO
           PONCIANO, and LUCIANO PONCIANO, individually and on behalf of all others
           similarly situated, through undersigned counsel, bring this action against BIO LLC
           d/b/a BAREBURGER, and GEORGE DELLIS, GEORGIOS TZANIDAKIS, and
           GEORGE RODAS, as individuals, (hereinafter referred to as "Defendants"), to
           recover damages for egregious violations of state and federal wage and hour laws
           arising out of Plaintiffs' employment at BIO LLC d/b/a BAREBURGER, located at
           42-38 Bell Boulevard, Bayside, New York 11361.
Case 1:19-cv-01333-EK-SMG Document 1 Filed 03/07/19 Page 2 of 12 PageID #: 2




     3.   As a result of the violations of Federal and New York State labor laws delineated

          below, Plaintiffs seek compensatory damages and liquidated damages in an amount
          exceeding $100,000.00. Plaintiffs also seek interest, attorneys' fees, costs, and all
          other legal and equitable remedies this Court deems appropriate.


                              JURISDICTION AND VENUE

     4. This Court has subject matter jurisdiction over Plaintiffs' federal claims pursuant to
          the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
     5. This Court has supplemental jurisdiction over Plaintiffs' state law claims pursuant to
          28 U.S.C. §1367.
     6. Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
          §1391(b) because a substantial part of the events or omissions giving rise to the
          claims occurred in this district.

     7. This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
          §§2201 & 2202.


                                      THE PARTIES

     8. Plaintiff ROQUE ALVAREZ residing at 37-38 98th Street, Corona, New York 11368,
          was employed from in or around October 2014 until in or around July 2018 by
          Defendants at B10 LLC d/b/a BAREBURGER, located at 42-38 Bell Boulevard,
          Bayside, New York 11361.
     9. Plaintiff GONZALO GARCIA TORIBIO residing at 40-15 23rd Avenue, Astoria, New
          York 11105, was employed from in or around July 2013 until in or around March
          2018 by Defendants at B10 LLC d/b/a BAREBURGER, located at 42-38 Bell
          Boulevard, Bayside, New York 11361.
     10. Plaintiff ROLANDO PONCIANO residing at 40-15 23rd Avenue, Astoria, New York
          11105, was employed from in or around December 2012 until in or around April
          2013 by Defendants at B10 LLC d/b/a BAREBURGER, located at 42-38 Bell
          Boulevard, Bayside, New York 11361.
     11. Plaintiff LUCIANO PONCIANO residing at 72 Steinway Street, Astoria, New York
          11103, was employed from in or around June 2012 until in or around December 2013
Case 1:19-cv-01333-EK-SMG Document 1 Filed 03/07/19 Page 3 of 12 PageID #: 3




        by Defendants at BIO LLC d/b/a BAREBURGER, located at 42-38 Bell Boulevard,
        Bayside, New York 11361.
     12. Upon information and belief, Defendant BIO LLC d/b/a BAREBURGER is a
        corporation organized under the laws of New York.
     13. Upon information and belief, Defendant BIO LLC d/b/a BAREBURGER is a
        corporation authorized to do business under the laws of New York.
     14. Upon information and belief, Defendant BIO LLC d/b/a BAREBURGER is a
        corporation organized under the laws of New York with a principal executive office
        at 42-38 Bell Boulevard, Bayside, New York 11361.
     15. Upon information and belief, Defendant GEORGE DELLIS owns and/or operates
        BIO LLC D/B/A BAREBURGER.

     16. Upon information and belief, Defendant GEORGE DELLIS is the Chief Executive
        Officer of BIO LLC D/B/A BAREBURGER.

     17. Upon information and belief, Defendant GEORGE DELLIS is an agent of BIO LLC
        D/B/A BAREBURGER.

     18. Upon information and belief, Defendant GEORGE DELLIS has power over personnel
        decisions at BIO LLC D/B/A BAREBURGER.

     19. Upon information and belief, Defendant GEORGE DELLIS has power over payroll
        decisions at BIO LLC D/B/A BAREBURGER.

     20. Defendant GEORGE DELLIS has the power to hire and fire employees at BIO LLC
        D/B/A BAREBURGER, establish and pay their wages, set their work schedule, and
        maintains their employment records.
     21. During all relevant times herein, Defendant GEORGE DELLIS was Plaintiffs'
        employer within the meaning of the FLSA and NYLL.
     22. Upon information and belief, Defendant GEORGIOS TZANIDAKIS owns and/or
        operates BIO LLC D/B/A BAREBURGER.
     23. Upon information and belief, Defendant GEORGIOS TZANIDAKIS is the Chief
        Executive Officer of BIO LLC D/B/A BAREBURGER.

     24. Upon information and belief, Defendant GEORGIOS TZANIDAKIS is an agent of
        BIO LLC D/B/A BAREBURGER.
Case 1:19-cv-01333-EK-SMG Document 1 Filed 03/07/19 Page 4 of 12 PageID #: 4




     25. Upon information and belief, Defendant GEORGIOS TZANIDAKIS has power over
        personnel decisions at BIO LLC D/B/A BAREBURGER.
     26. Upon information and belief, Defendant GEORGIOS TZANIDAKIS has power over
        payroll decisions at BIO LLC D/B/A BAREBURGER.
     27. Defendant GEORGIOS TZANIDAKIS has the power to hire and fire employees at
        BIO LLC D/B/A BAREBURGER, establish and pay their wages, set their work
        schedule, and maintains their employment records.
     28. During all relevant times herein, Defendant GEORGIOS TZANIDAKIS was
        Plaintiffs' employer within the meaning of the FLSA and NYLL.
     29. Upon information and belief, Defendant GEORGE RODAS owns and/or operates
        BIO LLC D/B/A BAREBURGER.

     30. Upon information and belief, Defendant GEORGE RODAS is the Chief Executive
        Officer of BIO LLC D/B/A BAREBURGER.

     31. Upon information and belief, Defendant GEORGE RODAS is an agent of BIO LLC
        D/B/A BAREBURGER.

     32. Upon information and belief, Defendant GEORGE RODAS has power over personnel
        decisions at BIO LLC D/B/A BAREBURGER.

     33. Upon information and belief, Defendant GEORGE RODAS has power over payroll
        decisions at BIO LLC D/B/A BAREBURGER.

     34. Defendant GEORGE RODAS has the power to hire and fire employees at BIO LLC
        D/B/A BAREBURGER, establish and pay their wages, set their work schedule, and
        maintains their employment records.
     35. During all relevant times herein, Defendant GEORGE RODAS was Plaintiffs'
        employer within the meaning of the FLSA and NYLL.
     36. On information and belief, BIO LLC d/b/a BAREBURGER is, at present and has been
        at all times relevant to the allegation in the complaint, an enterprise engaged in
        interstate commerce within the meaning of the FLSA in that the entity (i) has had
        employees engaged in commerce or in the production of goods for commerce, and
        handle, sell or otherwise work on goods or material that have been moved in or
        produced for commerce by any person: and (ii) has had an annual gross volume of
        sales of not less than $500,000.00.
Case 1:19-cv-01333-EK-SMG Document 1 Filed 03/07/19 Page 5 of 12 PageID #: 5




                             FACTUAL ALLEGATIONS

     37. Plaintiff ROQUE ALVAREZ was employed from in or around October 2014 until in
        or around July 2018 by Defendants at BIO LLC d/b/a BAREBURGER, located at 45-
        38 Bell Boulevard, Bayside, New York 11361.
     38. During Plaintiff ROQUE ALVAREZ'S employment by Defendants Plaintiffs
        primary duties were as a dishwasher, porter, food preparer, and line cook, and
        performing other miscellaneous duties from in or around October 2014 until in or
        around July 2018.
     39. Plaintiff ROQUE ALVAREZ was paid by Defendants approximately $600.00 per
        week from in or around October 2014 until in or around December 2015,
        approximately $650.00 in or around 2016, approximately $500.00 per week in or
        around 2017, and approximately $450.00 from in or around January 2018 until in or
        around July 2018.
     40. Plaintiff worked approximately seventy-two (72) hours or more per week during his
        employment by Defendants from in or around October 2014 until in or around
        December 2016, and approximately thirty (30) hours or more per week from in or
        around January 2017 until in or around July 2018.
     41. Although Plaintiff ROQUE ALVAREZ          worked approximately seventy-two (72)
        hours or more per week during his employment by Defendants from in or around
        October 2014 until in or around December 2016, Defendants did not pay Plaintiff
        time and a half (1.5) for hours worked over forty (40), a blatant violation of the
        overtime provisions contained in the FLSA and NYLL.
     42. Furthermore, although Plaintiff ROQUE ALVAREZ worked approximately twelve
        (12) or more hours per day, six (6) days a week from in or around October 2014 until
        in or around December 2016, Defendants did not pay Plaintiff an extra hour at the
        legally prescribed minimum wage for each day worked over ten (10) hours, a blatant
        violation of the spread of hours provisions contained in the NYLL.
     43. Plaintiff GONZALO GARCIA TORIBIO was employed from in or around July 2013
        until in or around March 2018 by Defendants at B10 LLC d/b/a BAREBURGER,
        located at 45-38 Bell Boulevard, Bayside, New York 11361.
Case 1:19-cv-01333-EK-SMG Document 1 Filed 03/07/19 Page 6 of 12 PageID #: 6




     44. During Plaintiff GONZALO GARCIA TORIBIO'S employment by Defendants,
        Plaintiffs primary duties were as a cleaner, food preparer, griller, and kitchen worker,
        and performing other miscellaneous duties from in or around July 2013 until in or
        around March 2018.

     45. Plaintiff GONZALO GARCIA TORIBIO was paid by Defendants approximately
        $10.00 per hour from in or around July 2013 until in or around December 2017, and
        approximately $13.00 per hour from in or around January 2018 until in or around
        March 2018.

     46. Plaintiff GONZALO GARCIA TORIBIO worked approximately fifty-four (54) hours
        or more per week during his employment by Defendants from in or around July 2013
        until in or around December 2014, approximately one-hundred (100) hours or more
        per week from in or around January 2015 until in or around December 2016,
        approximately sixty-five (65) hours or more per week in or around 2017, and
        approximately forty (40) hours or more per week from in or around January 2018
        until in or around March 2018.

     47. Although Plaintiff GONZALO GARCIA TORIBIO worked approximately fifty-four
        (54) hours or more per week during his employment by Defendants from in or around
        July 2013 until in or around December 2014, approximately one-hundred (100) hours
        or more per week from in or around January 2015 until in or around December 2016,
        and approximately sixty-five (65) hours or more per week in or around 2017,
        Defendants did not pay Plaintiff time and a half (1.5) for hours worked over forty
        (40), a blatant violation of the overtime provisions contained in the FLSA and NYLL.
     48. Furthermore,   although    Plaintiff   GONZALO       GARCIA       TORIBIO      worked
        approximately sixteen to seventeen (16 to 17) or more hours per day, six (6) days a
        week from in or around January 2015 until in or around December 2016, Defendants
        did not pay Plaintiff an extra hour at the legally prescribed minimum wage for each
        day worked over ten (10) hours, a blatant violation of the spread of hours provisions
        contained in the NYLL.

     49. Plaintiff ROLANDO PONCIANO was employed from in or around December 2012
        until in or around April 2013 by Defendants at B10 LLC d/b/a BAREBURGER,
        located at 45-38 Bell Boulevard, Bayside, New York 11361.
Case 1:19-cv-01333-EK-SMG Document 1 Filed 03/07/19 Page 7 of 12 PageID #: 7




     50. During Plaintiff ROLANDO PONCIANO'S employment by Defendants Plaintiffs
        primary duties were as a cook, and performing other miscellaneous duties from in or
        around December 2012 until in or around April 2013.
     51. Plaintiff ROLANDO PONCIANO was paid by Defendants approximately $450.00
        per week from in or around February 2013 until in or around April 2013.
     52. Plaintiff worked approximately sixty-six (66) hours or more per week during his
        employment by Defendants from in or around February 2013 until in or around April
        2013.

     53. Although Plaintiff ROLANDO PONCIANO worked approximately sixty-six (66)
        hours or more per week during his employment by Defendants from in or around
        February 2013 until in or around April 2013, Defendants did not pay Plaintiff time
        and a half (1.5) for hours worked over forty (40), a blatant violation of the overtime
        provisions contained in the FLSA and NYLL.
     54. Furthermore, although Plaintiff ROLANDO PONCIANO worked approximately
        eleven (11) or more hours per day, six (6) days a week from in or around February
        2013 until in or around April 2013, Defendants did not pay Plaintiff an extra hour at
        the legally prescribed minimum wage for each day worked over ten (10) hours, a
        blatant violation of the spread of hours provisions contained in the NYLL.
     55. Plaintiff LUCIANO PONCIANO was employed from in or around June 2012 until in
        or around December 2013 by Defendants at B10 LLC d/b/a BAREBURGER, located
        at 45-38 Bell Boulevard, Bayside, New York 11361.
     56. During Plaintiff LUCIANO PONCIANO'S employment by Defendants Plaintiffs
        primary duties were as a food preparer and cook, and performing other miscellaneous
        duties from in or around June 2012 until in or around December 2013.

     57. Plaintiff LUCIANO PONCIANO was paid by Defendants approximately $700.00 per
        week from in or around February 2013 until in or around December 2013.
     58. Plaintiff worked on average seventy-seven (77) hours or more per week during his
        employment by Defendants from in or around February 2013 until in or around
        December 2013.

     59. Although Plaintiff LUCIANO PONCIANO worked on average seventy-seven (77)
        hours or more per week during his employment by Defendants from in or around
Case 1:19-cv-01333-EK-SMG Document 1 Filed 03/07/19 Page 8 of 12 PageID #: 8




        February 2013 until in or around December 2013, Defendants did not pay Plaintiff
        time and a half (1.5) for hours worked over forty (40), a blatant violation of the
        overtime provisions contained in the FLSA and NYLL.
     60. Furthermore, although Plaintiff LUCIANO PONCIANO worked approximately
        fourteen (14) or more hours per day, five (5) or six (6) days a week from in or around
        February 2013 until in or around December 2013, Defendants did not pay Plaintiff an
        extra hour at the legally prescribed minimum wage for each day worked over ten (10)
        hours, a blatant violation of the spread of hours provisions contained in the NYLL.
     61. Upon information and belief, Defendants willfully failed to post notices of the
        minimum wage and overtime wage requirements in a conspicuous place at the
        location of their employment as required by both the NYLL and the FLSA.
     62. Upon information and belief, Defendants willfully failed to keep payroll records as
        required by both NYLL and the FLSA.
     63. As a result of these violations of Federal and New York State labor laws, Plaintiffs
        seek compensatory damages and liquidated damages in an amount exceeding
        $100,000.00. Plaintiff also seeks interest, attorneys' fees, costs, and all other legal and
        equitable remedies this Court deems appropriate.


                       COLLECTIVE ACTION ALLEGATIONS

     64. Plaintiffs bring this action on behalf of themselves and other employees similarly
        situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly
        situated are the collective class.

     65. Collective Class: All persons who are or have been employed by the Defendants as
        dishwashers, porters, food preparers, grillers, cooks, cleaners, kitchen workers, or
        other similarly titled personnel with substantially similar job requirements and pay
        provisions, who were performing the same sort of functions for Defendants, other
        than the executive and management positions, who have been subject to Defendants'
        common practices, policies, programs, procedures, protocols and plans including
        willfully failing and refusing to pay required overtime wage compensation.
     66. Upon information and belief, Defendants employed between 30 and 60 employees
        within the past three years subjected to similar payment structures.
Case 1:19-cv-01333-EK-SMG Document 1 Filed 03/07/19 Page 9 of 12 PageID #: 9




     67. Upon information and belief, Defendants suffered and permitted Plaintiffs and the
         Collective Class to work more than forty hours per week without appropriate
         overtime compensation or proper minimum wage compensation.
     68. Defendants' unlawful conduct has been widespread, repeated, and consistent.
     69. Upon information and belief, Defendant had knowledge that Plaintiffs and the
         Collective Class performed work requiring overtime pay.
     70. Defendants' conduct as set forth in this Complaint, was willful and in bad faith, and
         has caused significant damages to Plaintiff and the Collective Class.
     71. Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
         the Collective Class, and as such, notice should be sent to the Collective Class. There
         are numerous similarly situated current and former employees of Defendants who
         have been denied overtime pay in violation of the FLSA and NYLL, who would
         benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
        opportunity to join the present lawsuit.        Those similarly situated employees are
         known to Defendants and are readily identifiable through Defendants' records.
     72. The questions of law and fact common to the putative class predominate over any
        questions affecting only individual members.
     73. The claims of Plaintiffs are typical of the claims of the putative class.
     74. Plaintiffs and their counsel will fairly and adequately protect the interests of the
        putative class.
     75. A collective action is superior to other available methods for the fair and efficient
        adjudication of this controversy.


                                FIRST CAUSE OF ACTION

                   Overtime Wages Under The Fair Labor Standards Act
     76. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
        paragraphs.
     77. Plaintiffs have consented in writing to be a party to this action, pursuant to 29 U.S.C.
        §216(b).
Case 1:19-cv-01333-EK-SMG Document 1 Filed 03/07/19 Page 10 of 12 PageID #: 10




      78. At all times relevant to this action, Plaintiffs were engaged in commerce or the
         production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
         207(a).
      79. At all times relevant to this action, Defendants were employers engaged in commerce
         or the production of goods for commerce within the meaning of
         29 U.S.C. §§206(a) and 207(a).
      80. Defendants willfully failed to pay Plaintiffs overtime wages for hours worked in
         excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
         regular wage, to which Plaintiffs were entitled under 29 U.S.C. §§206(a) in violation
         of 29 U.S.C. §207(a)(l).
      81. Defendants' violations of the FLSA as described in this Complaint have been willful
         and intentional. Defendants have not made a good effort to comply with the FLSA
         with respect to the compensation of the Plaintiffs.
      82. Due to Defendants' FLSA violations, Plaintiffs are entitled to recover from
         Defendants, jointly and severally, their unpaid wages and an equal amount in the
         form of liquidated damages, as well as reasonable attorneys fees and costs of the
         action, including interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).


                                SECOND CAUSE OF ACTION

                     Overtime Wages Under New York Labor Law
      83. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
         paragraphs.
      84. At all times relevant to this action, Plaintiffs were employed by Defendants within the
         meaning of New York Labor Law §§2 and 651.
      85. Defendants failed to pay Plaintiffs overtime wages for hours worked in excess of
         forty hours per week at a wage rate of one and a half (1.5) times the regular wage to
         which Plaintiffs were entitled under New York Labor Law §652, in violation of 12
         N.Y.C.R.R. 137-1.3.

      86. Due to Defendants' New York Labor Law violations, Plaintiffs are entitled to recover
         from Defendants, jointly and severally, their unpaid overtime wages and an amount
         equal to their unpaid overtime wages in the form of liquidated damages, as well as



                                              10
Case 1:19-cv-01333-EK-SMG Document 1 Filed 03/07/19 Page 11 of 12 PageID #: 11



         reasonable attorneys' fees and costs of the action, including interest in accordance
         with NY Labor Law §198(l-a).


                               THIRD CAUSE OF ACTION
                 Spread of Hours Compensation Under New York Labor Law
      87. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
         paragraphs.
      88. Defendants willfully violated Plaintiffs' rights by failing to pay Plaintiffs an
          additional hour of pay at minimum wage for each day worked more than ten (10)
         hours, in violation of the New York Minimum Wage Act and its implementing
         regulations. N.Y. LaborLaw §§ 650 et seq.: 12N.Y. C. R. R. § 142-2.4.
      89. Due to Defendants' New York Labor Law violations, Plaintiffs are entitled to recover
         from Defendants their unpaid spread of hour compensation, reasonable attorneys'
         fees, and costs of the action, pursuant to N. Y. Labor Law § 663 (1).


                              FOURTH CAUSE OF ACTION
    Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

      90. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
         paragraphs.
      91. Defendants failed to provide Plaintiffs with a written notice, in English and in
          Spanish (Plaintiffs' primary language), of their rate of pay, regular pay day, and such
         other information as required by NYLL §195(1).
      92. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff, together
         with costs and attorneys' fees.


                              FIFTH CAUSE OF ACTION

       Violation of the Wage Statement Requirements of the New York Labor Law
      93. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
         paragraphs.
      94. Defendants failed to provide Plaintiffs with wage statements upon each payment of
         wages, as required by NYLL §195(3)




                                              11
Case 1:19-cv-01333-EK-SMG Document 1 Filed 03/07/19 Page 12 of 12 PageID #: 12




      95. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff, together
         with costs and attorneys' fees.

                                    PRAYER FOR RELIEF

      Wherefore, Plaintiffs respectfully request thatjudgmentbe granted:
          a. Declaring Defendants' conduct complained herein to be in violation of the
              Plaintiffs' rights under the FLSA, theNew York Labor Law, and its regulations;
          b. Awarding Plaintiffs unpaid overtime wages;
          c. Awarding Plaintiffs unpaid spread of hours compensation;
          d. Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
              York Labor Law §§198(1-a), 663(1);
          e. Awarding Plaintiffs prejudgment and post-judgment interest;
          f. Awarding Plaintiffs the costs of this action together with reasonable attorneys'
              fees; and
          g. Awarding such and further relief as this court deems necessary and proper.

                             DEMAND FOR TRIAL BY JURY

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial
      by jury on all questions of fact raised by the complaint.


      Dated: This & day of February 2019.



                                     Roman Avshalumc
                                     Helen F. Dalton & Associates, PC
                                     80-02 Kew Gardens Road, Suite 601
                                     Kew Gardens, NY 11415
                                     Telephone: 718-263-9591
                                     Fax: 718-263-9598




                                               12
